663 S.E.2d 314 (2008)
Barbara Glover MANGUM, Terry Overton, Deborah Overton and Van Eure
v.
RALEIGH BOARD OF ADJUSTMENT, PRS Partners, LLC, and RPS Holdings, LLC.
No. 613PA07.
Supreme Court of North Carolina.
June 11, 2008.
James L. Gale, David L. York, Marc C. Tucker, Raleigh, for Mangum et al.
Robin Tatum Currin, Keith H. Johnson, Raleigh, for Bd. of Adjustment et al.
Prior report: ___ N.C.App. ___, 652 S.E.2d 731.

ORDER
Upon consideration of the petition filed on the 21st day of December 2007 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 11th day of June 2008."
Plaintiffs shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or b y a written undertaking with good and sufficient surety in the sum of $250.00.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).